Citation Nr: 1504515	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-21 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from January 1999 to August 2003, and from September 2005 to May 2006, with service in Iraq.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  In a June 2009 rating decision, the RO denied service connection for a bilateral shoulder disability.   The Veteran did not perfect an appeal within the applicable time period nor was new and material evidence received within one year of the issuance of that decision.

2.  The evidence received since the final June 2009 rating decision denying service connection for a bilateral shoulder disability includes official service department records, in existence and not previously associated with the claims file, which relate to in-service treatment for a shoulder disability.

3.  The evidence of record establishes that the Veteran's current bilateral shoulder disability was incurred in active service.


CONCLUSIONS OF LAW

1.  The June 2009 rating decision denying service connection for a bilateral shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  In light of the receipt of additional relevant service department records, the issue of entitlement to service connection for a bilateral shoulder disability is subject to reconsideration.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156(c) (2014).

3.  A bilateral shoulder disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Background

In September 2008, the Veteran submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including bilateral shoulder pain which he indicated had begun in 2003, during his first period of active duty.  

In support of the Veteran's claim, the RO obtained service treatment records (STRs) showing that in May 2006, the Veteran reported a history of bilateral shoulder pain.  He indicated that his pain was increasing, making it difficult for him to sleep and limiting his ability to lift heavy objects overhead.  The diagnosis was bilateral shoulder pain, right greater than left.  

In a March 2009 rating decision, the RO denied service connection for bilateral shoulder pain.  The RO noted that although the Veteran's STRs showed notations of bilateral shoulder pain, because there was no evidence of a current shoulder disability, service connection was not warranted.

The RO thereafter received additional STRs from the Veteran's National Guard unit.  In pertinent part, these records show that in May 2005, between his periods of active duty, the Veteran sought treatment for right shoulder pain which he indicated had been present since April 2005.  He was given a temporary physical profile.  In July 2005, he reported continued right shoulder pain.  An August 2005 Preliminary Medical Soldier Readiness Processing Physical Exam advised the Veteran that in order to establish his suitability for deployment, he was required to obtain a fitness for duty statement from his private physician regarding his right shoulder pain.  Included in these service treatment records is a subsequent August 2005 letter from the Veteran's private physician who indicated that he had seen the Veteran in August 2005 in connection with various complaints, including shoulder pain.  The physician indicated that physical examination had been normal, as had X-ray studies.  He noted that the Veteran was feeling better and was now fit for duty.  In September 2005, the Veteran was seen for right shoulder pain.  

In a June 2009 rating decision, the RO reconsidered de novo the Veteran's claim of service connection for a bilateral shoulder disability based on the receipt of the additional STRs.  See 38 C.F.R. § 3.156(c).  The RO noted that the additional STRs showed that in April 2005, between his two periods of active duty, he was seen with complaints of right shoulder pain.  The RO further noted that X-ray studies and a physical examination in August 2005 had been normal.  The RO concluded that service connection for a bilateral shoulder disability was not warranted, absent a diagnosis of a chronic, pathological shoulder disability.  

In July 2009, the Veteran submitted a notice of disagreement with the RO's determination, arguing that his bilateral shoulder pain had been incurred in service.  He noted that although X-ray studies had been negative, he did not feel that such studies were determinative of whether or not he had a current disability.  He reported that during his period of active duty, he had been scheduled for an MRI of his shoulders but had been unable to get a flight to the medical facility in Baghdad.  He indicated that the MRI was therefore cancelled and never rescheduled prior to his separation.  

In April 2010, the RO issued a Statement of the Case addressing the issue of entitlement to service connection for a bilateral shoulder disability.  The Veteran, however, did not perfect an appeal within the applicable time period and has not contended otherwise.  

In October 2010, the Veteran requested reopening of his claim of service connection for a bilateral shoulder disability.  In support of his claim, the Veteran submitted private clinical records showing that in September 2010, he had been seen with complaints of bilateral shoulder pain.  He reported that his pain had been present since combat training in the Marines.  He indicated that X-ray studies had been normal in service and thereafter and that no cause had been found for his daily shoulder pain.  The physician noted that bilateral shoulder X-rays performed in connection with today's examination had again been normal.  He indicated that his most likely diagnosis was impingement syndrome or labral tear.  He advised bilateral MRIs, given the Veteran's history of shoulder pain for the past eight years.  Subsequent MRIs of the shoulders showed bilateral rotator cuff tears with degenerative changes.  

The Veteran was afforded a VA medical examination in June 2011.  He reported a history of bilateral shoulder pain since participating in a close combat instructor course in which he was required to do over the shoulder throwing (thrown by another), and landed on his shoulders several times.  He recalled seeking treatment while on active duty and being prescribed Motrin.  The Veteran reported that he thereafter experienced continued shoulder pain with periods of remissions.  The examiner noted that she had reviewed the Veteran's claims file, but that there were no STRs contained therein.  She did note that October 2010 MRI studies had shown bilateral rotator cuff tears with degenerative changes.  After examining the Veteran and reviewing the available record, the examiner diagnosed bilateral rotator cuff tears and degenerative changes of the shoulders.  She concluded that it was as least as likely as not that the Veteran's current shoulder disabilities were caused by his in-service injuries.  She explained that although the STRs were not included in the claims folder, the Veteran had given a history of several injuries, including falling or being thrown during combat training.  She also noted that the Veteran reported that he had reported shoulder problems at his separation examination.  Finally, the examiner noted that the Veteran had worked as a railroad conductor since service separation, an occupation which had never resulted in further injuries.  Therefore, the Veteran's current rotator cuff injuries and degenerative changes (often seen many years after injuries) were, in her opinion, more likely as not related to the military injuries.  

The RO thereafter received an additional packet of STRs from the Veteran's National Guard unit, including records showing that in May 2005, the Veteran had been seen in connection with his complaints of right shoulder pain.  The Veteran was given a physical profile.  In July 2005, he was again seen for right shoulder pain.  The examining physician noted that the Veteran's shoulder pain had begun in April 2005, during a period of active duty training.  Possible right impingement syndrome was diagnosed and the Veteran was again given a physical profile.  X-ray studies were recommended. 

Additional STRs corresponding to the Veteran's second period of active duty were also included in the packet received.  These records show that in February 2006, the Veteran reported shoulder pain since close combat training in 2001.  The assessment was right shoulder arthropathy.  He was evaluated in the orthopedic clinic in March 2006 where he reported daily right shoulder pain for the past six months.  He indicated that he had first injured his shoulder in 2002 during combat training.  X-ray studies were essentially normal.  The diagnosis was rotator cuff tendonitis.  

The RO thereafter scheduled the Veteran for another VA medical examination but he failed to report.  His representative has since indicated that the Veteran did not receive notification of the examination.  
Applicable Law

New and material

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2014).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1)(i) (2014).  

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The term "active military, naval, or air service" means active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (2014); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(C) (West 2014); 38 C.F.R. § 3.6(c) (2014); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).

VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Analysis

As set forth above, the Veteran's claim of service connection for a bilateral shoulder disability was previously denied by the RO in an unappealed June 2009 rating decision on the basis that although the service treatment records showed that the Veteran complained of shoulder pain in service, absent a diagnosis of a chronic, pathological shoulder disability, service connection was not warranted.  The Veteran did not appeal the RO's determination within the applicable time period.  Thus, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

In this appeal, the Veteran seeks to reopen his claim of service connection for a bilateral shoulder disability.  As set forth above, evidence received in connection with this application to reopen includes additional service department records that existed but had not been previously associated with the claims file.  These records pertain to in-service treatment for bilateral shoulder pain and include diagnoses such as possible impingement syndrome, shoulder arthropathy, and rotator cuff tendonitis.  

Where new evidence consists of relevant records from the service department, the former decision will be reconsidered.  38 C.F.R. § 3.156(c).  Relevant records include those which are related to a claimed in-service event, injury, or disease.  Given the additional service department records and the Veteran's contentions, the Board finds that reconsideration of the Veteran's claim of service connection for a bilateral shoulder disability on a de novo basis is required.

Turning to the merits of the claim, the Board observes that the Veteran's in-service shoulder symptoms are clearly documented.  Indeed, he expressly reported continued bilateral shoulder pain at the time of his separation from active service.  The record on appeal further shows that the Veteran has consistently and credibly described continuing bilateral shoulder pain since service.  In October 2010, MRI studies revealed that the Veteran had bilateral rotator cuff tears and degenerative changes of both shoulders.  

Moreover, in June 2011, a VA medical examiner concluded that it is as likely as not that the Veteran's current shoulder disabilities were incurred in service.  The Board finds the examiner's opinion to be highly probative.  It was based on examination of the Veteran, review of the available medical records, and consideration of the Veteran's reported medical history which is consistent with the evidence of record.  The Board further notes that the examiner provided a thorough rationale for her conclusions.  There is no medical evidence of record which contradicts the examiner's opinion or otherwise suggests an alternative etiology for the Veteran's current bilateral shoulder disability.

As set forth above, under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given the medical evidence set forth above, such a conclusion cannot be made in this case.  Thus, the Veteran prevails in his claim of service connection for a bilateral shoulder disability.


ORDER

The claim for entitlement to service connection for a bilateral shoulder disability is reconsidered; the claim is granted to this extent only.

Service connection for a bilateral shoulder disability is granted.



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


